Citation Nr: 0627040	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-34 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability.

2.  Entitlement to service connection for left kidney renal 
cell cancer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2005, a 
statement of the case was issued in August 2005, and a 
substantive appeal was received in October 2005.

In June 2006, the veteran was afforded a Board hearing at the 
RO.  A transcript of this hearing is of record.  At the 
hearing, a motion to advance the appeal on the Board's docket 
was granted pursuant to 38 C.F.R. § 20.900(c) (2005).  Also 
at the Board hearing, the veteran submitted additional 
evidence to the Board and simultaneously executed a waiver of 
initial RO review of the new evidence.  

The issue of entitlement to service connection for left 
kidney renal cell cancer is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A post-operative fracture of the left elbow with residual 
mild deformity, occasional pain, and residual weakness was 
noted on the veteran's service entrance examination.

2.  There was no increase in severity of the preexisting 
post-operative fracture of the left elbow with residual mild 
deformity, occasional pain, and residual weakness during the 
veteran's active duty service.

3.  No separate left elbow disability was manifested during 
the veteran's active duty service, nor is any other left 
elbow disability otherwise causally related to the veteran's 
active duty service; the veteran is not currently diagnosed 
with any separate left elbow disabilities.


CONCLUSIONS OF LAW

1.  The preexisting left elbow disability was not aggravated 
by the veteran's active duty service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.306 (2005).

2.  No separate left elbow disability was incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1132, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a letter dated August 2004.  Moreover, 
in that letter, the claimant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the August 2004 letter was sent to the 
appellant prior to the June 2005 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board also notes that the May 2004 letter expressly 
notified the appellant to submit any pertinent evidence in 
the appellant's possession.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for a left elbow 
disability, but there has been no timely notice of the types 
of evidence necessary to establish the severity of the 
disability or to establish an effective date for any rating 
that might be assigned.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with notice regarding how VA determines a 
disability rating and how VA determines an effective date in 
a March 2006 letter.  Also, the RO's August 2004 VCAA letter 
to the veteran advised the veteran to submit evidence that 
shows the history and nature of the claimed left elbow 
disability.  To the extent that such notice may be viewed as 
deficient for any reason, since the Board concludes below 
that the preponderance of the evidence is against the claim 
of service connection for a left elbow disability, no rating 
or effective date will be assigned and any questions of 
notice related to such assignments are rendered moot.

Furthermore, with regard to the left elbow issue, the Board 
finds that there has been substantial compliance with the 
assistance provisions set forth in the law and regulations.  
The record as it stands includes sufficient competent 
evidence.  All available pertinent records, in service, 
private and VA, have been obtained.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as available and relevant to the issue on appeal.  
The Board notes that the veteran expressed, during his June 
2006 hearing, that all available pertinent records were 
already part of the record.  Under these circumstances, no 
further action is necessary to assist the claimant with this 
claim.

Analysis

The issue on appeal involves a claim of service connection 
for a left elbow disability.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic disability during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

For purposes of illustrating the analysis to be used in such 
cases, the Board notes the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service- connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.  

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.

Wagner, 370 F.3d at 1096.

Looking to the evidence, the Board finds that a post-
operative fracture of the left elbow with residual mild 
deformity, occasional pain, and residual weakness was noted 
at the time of the veteran's February 1970 pre-induction 
examination.  In this regard, scarring on the left elbow is 
noted and deformity due to "post-operative fracture" is 
discussed in the examining physician's summary of defects on 
the examination report.  The left elbow is discussed by the 
physician in further detail in the 'elaboration of all 
pertinent data' section; the physician's notes indicate that 
there existed a "residual mild deformity, occasional pain 
and residual weakness" at the time of induction.  This was 
considered to be non-disqualifying.  Consistent with these 
medical findings, the veteran is shown to have reported that 
his elbow was broken in 1965 and was operated upon in a 
hospitalization; the veteran's endorsement of symptoms 
included references to joint pain and deformity on his pre-
induction medical questionnaire.

Although the Board notes that the pre-induction examiner also 
checked the box to indicate that the veteran's extremities 
were clinically normal, the described left elbow disability 
was noted on the examination report multiple times by the 
physician and also by the veteran.  This constitutes a noting 
of the disability at service entrance.  Moreover, the veteran 
does not currently contend that his elbow was originally 
injured in service and, in fact, expressly indicates that the 
claimed left elbow disability began prior to service in his 
original June 2004 claim; the veteran argues that his 
preexisting left elbow disability was aggravated by service.

In view of the above, the Board must consider whether the 
preexisting status post-operative fracture of the left elbow 
was permanently aggravated during the veteran's service.  For 
reasons hereinafter explained, the Board is compelled to 
conclude that there was no permanent aggravation of the 
preexisting left elbow disorder.

Applicable law provides that a preexisting disease or injury 
will be considered to have been aggravated during service 
when there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Moreover, temporary 
flare-ups during service of the symptoms of a disability, 
without overall worsening of the condition itself, do not 
constitute aggravation of the disability.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).

The service medical records reflect that the veteran's left 
elbow was medically re-evaluated in April 1970.  At that 
time, a report was authored which described the left elbow 
disorder as "an old well healed anterior to a significant 
remodeled fracture thru the distal left humerus."  Slight 
dorsal displacement of the healed fragment was noted.  Joint 
space and associated articular surfaces were found to be 
normal and no evidence of an acute osseous injury was found.  
As a result of this evaluation, the veteran was given medical 
clearance to have his push-up requirements limited to 15 per 
day and, additionally, clearance to perform push-ups at his 
own pace.  It is indicated that this push-up waiver was 
warranted due to the weakness and deformity of the left 
elbow; both such features of the disability were expressly 
noted in the pre-induction examination.  The April 1970 
records also do not make any suggestion that the veteran was 
injured doing push-ups or had complained of any signs of a 
permanent aggravation of the left elbow disability.  

The veteran, in his June 2006 hearing testimony, testified to 
the fact that he had difficulty with push-ups in service due 
to his left elbow.  While it is apparent that this testimony 
is corroborated by the medical evidence, there is no 
suggestion in this evidence that the elbow disability was 
permanently worsened or further injured by service.  
Following the April 1970 evaluation regarding the veteran's 
limitation on push-ups, there is no indication in the medical 
records of any complaints or treatment for any left elbow 
problems for the following three years until his August 1973 
discharge examination.

The August 1973 discharge examination notes and discusses the 
veteran's left elbow disability but makes no mention of any 
findings or complaints to indicate permanent aggravation of 
the disability during service.  In the associated medical 
questionnaire, the veteran's responses indicate joint pain 
and joint deformity in essentially in the same manner as the 
veteran's responses to the February 1970 pre-induction 
medical questionnaire.  On the August 1973 discharge 
examination report, the examining physician notes the 
surgical scarring on the left elbow and addresses the left 
elbow disability in his notes as "Fracture and dislocation 
L. elbow 1965, hospitalized with surgery with recurrence of 
pain with strenuous activity."  The Board notes that 
occasional pain and residual weakness, along with the 
deformity and post-operative surgical scarring, were clearly 
noted in the February 1970 pre-induction examination.  
Furthermore, the report shows the veteran expressly identify 
the pre-service 1965 hospitalization and operation performed 
on his left elbow, whereas there is no indication of any in-
service hospitalization or operation involving the veteran's 
left elbow.

Thus, the service medical records offer no indication of any 
new symptoms or any permanent worsening of the veteran's pre-
existing left elbow disability.  Notes from both the veteran 
and medical professionals on the pre-induction and discharge 
examination depict the left elbow disability as essentially 
unchanged.  There is no other suggestion of any aggravation 
or chronic worsening of the disability in more than three 
years worth of service-medical records.  In this regard, the 
only indication of any medical attention required for the 
veteran's left elbow during service involves the 
acknowledgment of his limitation in performing push-ups; the 
residual weakness and deformity cited for granting the push-
up waiver was expressly noted as a part of disability at 
induction.

At his June 2006 hearing, the veteran testified that he has 
not sought or received continuing treatment for his left 
elbow following his discharge from service.  Accordingly, 
there is no competent medical evidence of record to show 
that, following service, the veteran's left elbow disability 
was clinically more severe than it was prior to service, or 
to otherwise suggest that the disability was permanently 
aggravated by the veteran's service.  In fact, until the 
filing of this claim in June 2004, there is a period of 30 
years between the veteran's discharge and the first 
contemporaneous suggestion in the record that the veteran's 
left elbow disability was permanently aggravated in service.  
Such a lengthy period of time without evidence of aggravation 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).

The Board notes that the veteran's own description of his 
left elbow at his June 2006 hearing was essentially 
consistent with the description of the disability noted on 
his pre-induction examination.  Specifically, the veteran 
demonstrated the deformity of his left elbow and reported 
that he has diminished strength associated with the 
disability.  There has been no suggestion in the record that 
the veteran experiences new symptoms associated with his left 
elbow disability as a result of his service, nor is there any 
showing that the veteran's pre-existing symptoms clinically 
increased in severity during his time in service.

The above evidence leads to the conclusion that the veteran's 
active duty service did not result in any permanent 
aggravation of the preexisting left elbow disorder.  There is 
no evidence indicative of an overall worsening of the left 
elbow disorder during service and there is a lack of 
persuasive supporting evidence of worsened left elbow 
symptoms for a number of years after service.

The Board declines to obtain a medical nexus opinion with 
respect to the claim because there is no competent evidence 
of any increase in the severity of the left elbow in service 
nor is there any competent medical evidence regarding the 
disability for many years following discharge.  The Board 
accepts that the veteran is currently diagnosed with the 
claimed left elbow disability, but there is no indication in 
any medical record that this disability was permanently 
aggravated during service.  See Charles v. Principi, 16 
Vet.App. 370 (2002).  Indeed, in view of the absence of any 
suggestion of aggravation in service, the consistency in the 
pre-induction and discharge medical examinations concerning 
the disability, and the absence of any pertinent treatment 
records until many years post-service, any opinion finding 
permanent aggravation of the disability during service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where 'no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).  The 
Board views the service medical records as sufficient 
competent evidence to decide the underlying question of 
whether there was an increase in severity during service, and 
thus no examination or opinion is necessary.

In summary, it is clear from the record that the veteran 
currently suffers from a chronic left elbow disability, 
however the preponderance of the evidence is against a 
finding that this preexisting left elbow disability was 
aggravated during service.  The Board has carefully reviewed 
the veteran's contentions and understands his belief that his 
left elbow disability was aggravated by his service.  
However, while the veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  There is no 
evidence that any medical professional, nor the veteran 
himself, indicated any belief that the left elbow disability 
had undergone a permanent increase in severity at the time of 
the veteran's discharge from service or for many years 
thereafter.  There is no competent medical opinion of record 
to suggest, even in retrospect, that the veteran's left elbow 
disorder was at least as likely as not made permanently worse 
during service.  Thus, service connection for the veteran's 
left elbow disability is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for left elbow disability 
is not warranted.  To this extent, the appeal is denied.


REMAND

The veteran's claim of entitlement to service connection for 
left kidney renal cell cancer offers multiple theories of 
causation which, in turn, involve significantly complex 
medical questions.  One theory advanced by the veteran is 
that he may have been suffering from manifestations of his 
cancer long before his diagnosis.  In this regard, the 
veteran has referred to certain symptoms which he is 
documented as reporting during service, and the veteran has 
submitted general medical literature to support the 
possibility that his symptoms were misdiagnosed in service.  
An alternative theory which the veteran raises for the 
Board's consideration involves the contention that his kidney 
renal cell cancer may have been caused by exposure to certain 
chemicals in service; specifically the veteran identifies 
Toluene and Agent Orange exposure during service in Vietnam.  
Under the particular circumstances of this case, the Board 
finds that a VA examination and opinion are necessary. 

As the matter is being remanded for a VA examination, the 
Board finds it reasonable to also obtain clarification from 
the examiner regarding the question of whether the veteran's 
kidney cancer may have primarily originated as a respiratory 
cancer.  It appears from the record that the veteran received 
varying provisional diagnoses of cancer, including a 
preliminary suggestion that the cancer may have begun in the 
veteran's lungs, prior to the diagnosis of left kidney renal 
cell cancer.  Any suggestion that the veteran's left kidney 
renal cell cancer may have originated primarily as a 
respiratory cancer is significant to the extent that 
respiratory cancers have been associated with exposure to 
Agent Orange for the purposes of presumptive service 
connection.  See 38 C.F.R. § 3.309(e).  It also appears that 
the veteran's current diagnosis includes the presence of the 
cancer in the lungs, making identification of the primary 
source of the cancer important to providing the veteran full 
consideration of his claim.

With regard to the veteran's alternative theories of service 
connection for his left kidney renal cell cancer, the Board 
may not draw its own medical conclusions based on the 
presented general literature and must rely upon the 
conclusions of trained medical personnel.  See Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, the record does not currently 
contain development of medical evidence directly addressing 
the question of any relationship between the veteran's cancer 
and his service.

Thus, in order to enable informed appellate review and to 
give the veteran every consideration, the Board finds it 
necessary to obtain a VA medical examination with a nexus 
opinion.



Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of his cancer, 
most recently diagnosed as left kidney 
renal cell cancer.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the recent diagnosis of left kidney 
renal cell cancer is causally related to 
the veteran's active duty service?  In 
answering this question, please discuss 
any relevant service and post-service 
medical records.

   b)  Please address the contention that 
the veteran's in-service abdominal pain 
was at least as like as not (a 50% or 
higher degree of probability) an 
undiagnosed early manifestation related to 
left kidney renal cell cancer.

     c)  Please address the contention 
that in-service exposure to Toluene or 
Agent Orange was at least as likely as not 
(a 50% or higher degree of probability) 
causally related to the veteran's left 
kidney renal cell cancer.

	d)  Please address whether the 
veteran's diagnosis of left kidney renal 
cell cancer, which currently includes 
cancer in the lungs, is at least as likely 
as not (a 50% or higher degree of 
probability) to have primarily originated 
as a respiratory cancer.

2.  After completion of the development 
requested above to the extent possible, 
and any other development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if service 
connection for the veteran's cancer is 
warranted.  If the benefit sought cannot 
be granted, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


